UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1830



DORIS NEILL MOZLEY,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 00-4865)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doris Neill Mozley, Appellant Pro Se. David English Carmack, Janet
A. Bradley, Tamara Wenda Ashford, Paula Marie Junghans, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Stuart L. Brown,
Richard W. Skillman, INTERNAL REVENUE SERVICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doris Mozley appeals from the tax court’s order determining

deficiencies with respect to her 1995 and 1996 federal income tax

liability.    Our review of the record and the tax court’s opinion

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the tax court. Mozley v. Commissioner, No. 00-4865 (U.S.

Tax Ct. May 31, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2